The plaintiffs' contention is that the High Court had authority to admit members of an existing society to membership in the defendant association as a body and without regard to whether any or all of them were over fifty years of age, but that it was without authority to admit them separately; that when the Franklin society became a subordinate court of the association, all of its members, irrespective of their ages, upon the payment of one dollar became entitled under the constitution of 1899 to a certificate of insurance for $1,000; and that after they had become members, the High Court had no authority to limit the amount for which those over fifty-five years of age could be insured, by issuing to them a certificate for $500; in other words, that their membership fixed their rights under the constitution, which could not be limited or abridged by any subsequent action of the High Court.
But the trouble with this contention is that it omits from its consideration certain essential facts which seem to be determinative of the plaintiffs' right. The decree of the court to which the plaintiffs excepted, and in which it was ordered that they should recover the sum of $500, includes a finding that the society of which Dusseault was a member became a subordinate court, and its members members of the defendant association, upon the express agreement and understanding that Dusseault and such others as were over fifty-five years of age could not be insured for more than $500, and that the society having become a subordinate court and Dusseault having been admitted to membership upon this understanding, the plaintiffs, who claim through him, are estopped to claim any further sum. This finding is not inconsistent with the facts specially found, and would sustain the *Page 409 
decree; and such being the case, the only question raised by the plaintiffs' exception is whether there was any evidence upon which the finding could be based. That there was such evidence is not difficult to perceive.
It appears that at a meeting of the Franklin society, held September 20, 1899, the High Court through its duly appointed officer submitted a proposition in behalf of the association, upon which the society could become a subordinate court and its members members of the association, one of the terms of which was "that all members of the society over fifty-five years old would be required to pay the regular death assessments and would be entitled to a death benefit of only $500"; that the society voted to accept the proposition and was admitted to the association; and that shortly afterward a certificate of insurance was issued to Dusseault, calling for the payment of $500 upon his death to the plaintiff, his wife. It is also clear upon the evidence that the High Court could have declined to admit the society to membership in the association had it not agreed to the proposition submitted to it, and that the association changed its position by admitting it to membership. The case presents no error of law.
Exception overruled.
All concurred.